FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 31, 2022

                                       No. 04-22-00292-CR

                                     David CASTILLO, Jr.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 365th Judicial District Court, Zavala County, Texas
                            Trial Court No. 20-01-003847-ZCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
         The trial court imposed or suspended sentence on March 26, 2022. Because appellant did
not file a motion for new trial, the notice of appeal was due to be filed on April 25, 2022. TEX. R.
APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on May
10, 2022. TEX. R. APP. P. 26.3. Appellant did not file a motion for extension of time and he filed
his notice of appeal on May 18, 2022.

        “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.
State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if
filed within thirty days after the day sentence is imposed or suspended, or within ninety days
after sentencing if the defendant timely files a motion for new trial.” Id. (citing TEX. R. APP. P.
26.2(a)(1)). Because appellant did not timely file a notice of appeal, it appears that we lack
jurisdiction over this appeal.

       We, therefore, ORDER appellant to show cause in writing no later than June 10, 2022
why this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are
suspended until further order of the court.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court